19 F.3d 1444
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Thomas L. WAUGH, Defendant-Appellant.
No. 93-5198.
United States Court of Appeals, Tenth Circuit.
March 25, 1994.

Before ANDERSON, McWILLIAMS and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
Mr. Waugh appeals the denial of his motion for a new trial based on the government's failure to disclose material evidence pursuant to  Brady v. Maryland, 373 U.S. 83 (1963).  The district court found neither exculpatory nor impeachment evidence in its in camera review of the documents supporting the FDIC's complaint against John A. Baker.  Mr. Baker was the government's chief witness in Mr. Waugh's criminal trial held six months before the filing of the FDIC's complaint.  We have jurisdiction under 28 U.S.C. 1291.


2
We review such a claim de novo.   United States v. Rogers, 960 F.2d 1501, 1510 (10th Cir.), cert. denied, 113 S.Ct. 817 (1992).  After careful examination of the voluminous materials reviewed by the district court, we agree that they contain neither exculpatory nor impeachment evidence.  As a result, we need not address Mr. Waugh's subsequent arguments.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)